Citation Nr: 0420958	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  94-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. L. Tiedeman





REMAND

The veteran served on active duty from August 1966 to 
December 1970.  His awards and decoration include the Purple 
Heart, Combat Action Ribbon, and Navy Commendation Medal with 
Combat V.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the issues on appeal.  The case 
was before the Board of Veterans' Appeals (Board) in April 
1998 at which time it was remanded for additional 
development.  

The veteran provided testimony at hearings before an RO 
Hearing Officer at the RO in Houston, Texas, in August 1995 
and before the undersigned Veterans Law Judge in Washington, 
D.C., in January 1998.

In a June 2001 Statement in Support of Claim (VA Form 21-
4138), the veteran stated that he was seeking service 
connection for a psychiatric disorder, a back condition, a 
left knee disorder, and vertigo.  He stated the following:  
"If I am denied service connected (sic) for these issues, 
request to appear before a hearing board in the Regional 
Office in Houston. . . ."  Although the RO subsequently 
granted service connection and a 100 percent rating for a 
psychiatric disorder, the RO continued the denial of the 
veteran's claims for service connection for a back disorder 
and a left knee disorder.  The RO has not responded to the 
veteran's request for another hearing and the veteran has not 
withdrawn his request for a hearing.  VA regulations provide 
that upon request, a claimant is entitled to a hearing at any 
time on any issue involved in a claim.  38 C.F.R. § 3.103(c).

Accordingly, the appeal is REMANDED to the RO for the 
following action:

The RO should schedule the veteran 
for a hearing before RO personnel.  
The veteran and his representative 
should be afforded timely notice 
thereof.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



